DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Reply and Amendment filed 8/19/2022. 
Claims 1-2, 4-6, 8-16, 18-20, 22-23, 25, 27-29, and 31-36 (new) are pending.
Previous rejections of the claims under 35 USC 103 are amended in view of the amendments to the claims. 
Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. 
Applicant argues the claims are nonobvious over the cited art because Lange and secondary art fails to teach introducing the liquified oil and feed into the cracking reactor using separate nozzles to produce a product having sulfur content of from about 0.1 wt% to about 2.5 wt%.
Applicant’s argument has been considered but is not persuasive. Lange teaches on “preferred embodiment, the fluidized catalytic cracking reactor is a riser reactor and the fluid hydrocarbon co-feed is supplied to a riser reactor at a location downstream of the location where the liquefied product(s) is/are supplied to a riser reactor.” (0115). While Lange does not expressly state “nozzle” is used, it does teach sending the two feeds at two separate locations into the reactors. Nozzles are one known apparatus, and obvious to one of ordinary skill in the art, for passing the feed into the reactor. With respect to the sulfur content of the effluent, the same process is taught using overlapping feeds (having a wide range of sulfur contents) and operating conditions, thus, the sulfur content of the effluent would be expected to also fall within an overlapping range. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-14, 16, 18-20, 22-25, 27-29, and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US 2013/0118059).
With respect to claims 1, 35, 36, Lange teaches a process for conversion of a cellulosic material to produce a cracked product (abstract). First, Lange teaches liquefaction of biomass at a temperature of greater than 100C or greater than 200C, which encompasses the claimed range of 200-450C to produce a final liquefied product (0053; 0055; 0064-0065). The final liquefied product may have been hydrogenated “or not” and may have been separated “or not” (0083), thus, the liquefied product may remain an unenriched liquefied product. The final liquefied product is subject to a catalytic cracking step, in the presence of a fraction of petroleum oil (a hydrocarbon co-feed), with a cracking catalyst at a temperature of equal to or more than 400 C, which falls within the claimed range of at least 350C (abstract; 0053; 0094). 
With respect to the oxygenates content of the final liquefied product, Lange teaches the HTL oil may be any part of the final liquefied product (0053) and is preferably mixed in a range of 1-50% of the total feed. Lange teaches “a final liquified product includes hydrocarbon compounds and/or oxygenates” (0097), thus, the liquefied product may comprise 0-100% oxygenates, which encompasses the claimed range.
With respect to the sulfur content of the FCC product, Lange teaches a wide range of hydrocarbon feeds and the sulfur content of the cracked product will depend upon the sulfur content of the feed stream in addition to the process conditions. Given the same process is taught using overlapping feeds and operating conditions, the sulfur content of the effluent would be expected to also fall within an overlapping range. 
Lange teaches on “preferred embodiment, the fluidized catalytic cracking reactor is a riser reactor and the fluid hydrocarbon co-feed is supplied to a riser reactor at a location downstream of the location where the liquefied product(s) is/are supplied to a riser reactor.” (0115). Lange is silent wherein the injection occurred by nozzles, however nozzles are well known for feed/hydrocarbon injection into a riser. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to use a first nozzle for injecting the fluid hydrocarbon co-feed downstream of the liquefied product and a second nozzle for injecting the liquefied product. 
With respect to claims 31-32, Lange teaches wherein the co-feed is supplied downstream of the liquefied product (0115), thus in such embodiment, the liquefied product is substantially free of the hydrocarbon co-feed when introduced into the cracking unit. 
With respect to claims 33-34, Lange teaches passing the liquefied product directly to the FCC reactor. Lange does not expressly teach heating or maintaining below 65C, however, Lange teaches in one embodiment the reaction is stopped by cooling to room temperature. Thus, when passed to the FCC unit without additional processing the effluent is maintained at less than 65 C as claimed. 
With respect to claim 2, Lange teaches wherein one or more cracked products are produced and in one embodiment may be subsequently fractionated into various fractions (0139). However, Lange teaches wherein a cracked product is produced, the fractionation is merely an embodiment, thus Lange also teaches wherein the cracked product is not fractionated. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to remove the fractionation step where the total liquid product where the desired end or intermediate product.  
With respect to claims 4-5, Lange teaches blending the cracked product with one or more fuel additive components, wherein the biofuel composition comprises one or more fuel additive components (0142). The one or more fuel additive components are selected from an anti-oxidant, a corrosion inhibitor, an ashless detergent, a dehazer, a dye, a lubricity improver, a mineral fuel component, a petroleum derived gasoline, a diesel, and a kerosene (0142).
With respect to claim 6, Lange teaches wherein the biofuel composition has a water content of about 5wt% or less (0239).
With respect to claims 8, Lange teaches wherein the hydrocarbon co-feed comprises one or more of a straight run (atmospheric) gas oil, a flashed distillate, a vacuum gas oil, a light cycle oil, a heavy cycle oil, a hydrowax, a coker gas oil, a gasoline, a naphtha, a diesel, a kerosene, an atmospheric residue, a vacuum residue, or a combination thereof (0105).
With respect to claim 9, Lange teaches wherein the hydrocarbon co-feed is a vacuum gas oil (0105).
With respect to claim 10, Lange teaches wherein a ratio of the amount of cracking catalyst to the total amount of hydrothermal liquefication oil and hydrocarbon co-feed is 3-8:1 (each exemplified in 0150),which each fall within the range of  2/1 to about 10/1. 
With respect to claim 11, Lange teaches using a cracking catalyst (0125) along with a medium pore zeolite such as ZSM-5 (0126-0128), i.e. a catalyst additive.
With respect to claims 12, 28, 29, Lange teaches the limitations as discussed above with respect to claim 1, further including wherein the liquification step occurs with liquid solvent in the presence of an optional catalyst, acidic or non-acidic, and optional hydrogenation catalyst including e.g. iron sulfate catalyst (0065-0078) and an operating pressure of about 2 to about 200 bar (0080) for less than 3 hours (0092) which encompasses the claimed range. Lange teaches further hydrotreating the cracked product with hydrogen and catalyst (0071-72) and blending with additives (0142). 
With respect to claims 13 and 14, Lange teaches wherein the cracked product is not fractionated (0139) before blending with the one or more fuel additive components (0142), wherein the one or more fuel additive components are selected from the group consisting of an anti-oxidant, a corrosion inhibitor, an ashless detergent, a dehazer, a dye, a lubricity improver, a mineral fuel component, a petroleum derived gasoline, a diesel, a kerosene, and a combination thereof (0142).
With respect to claim 16, Lange wherein the biofuel composition has a water content of about 5wt% or less (0239). 
With respect to claim 20, Lange teaches wherein the solvent is a petroleum oil (0053). 
With respect to claim 22, Lange teaches wherein “the final liquefied product or part thereof may comprise one, two or more compounds chosen from the group consisting of gamma-valerolactone and/or levulinic acid; tetrahydrofufuryl and/or tetrahydropyranyl; furfural and/or hydroxymethylfurfural; mono- and/or di-alcohols and/or mono- and/or di-ketones; and/or guaiacol and/or syringol components” (0095). 
With respect to claims 23, 24 and 27, Lange is silent regarding the catalytic cracking catalyst to feed rate, residence time, but teaches using known process which would fall within the claimed ranges. 
With respect to claim 25, Lange teaches using a cracking catalyst (0125) along with a medium pore zeolite such as ZSM-5 (0126-0128), i.e. a catalyst additive.
With respect to claims 18-19, Lange teaches wherein the hydrocarbon co-feed comprises one or more of a straight run (atmospheric) gas oil, a flashed distillate, a vacuum gas oil, a light cycle oil, a heavy cycle oil, a hydrowax, a coker gas oil, a gasoline, a naphtha, a diesel, a kerosene, an atmospheric residue, a vacuum residue, or a combination thereof (0105). The hydrocarbon co-feed is a vacuum gas oil (0105). 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange as applied to claim 12 above, further in view of Kamano (US 2010/0137172).
With respect to claim 15, Lange is silent regarding the amount of additive. Kamano teaches adding detergent additives to a fuel product in a rate of 0.35-2 wt. % (0038) or in a rate of less than 0.35 wt. % when added to a high sulfur light oil biofuel blend. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to look to Kamano in selecting the rate of additive addition because both teach adding detergent additive to fuel products, including biofuel derived products.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771